COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Kevin Cook v. Monaghan Medical Corporation

Appellate case number:      01-19-00121-CV

Trial court case number:    2016-68279

Trial court:                333rd District Court of Harris County

       The record in this appeal was due in this Court on May 20, 2019. See TEX. R. APP.
P. 35.1(a). A clerk’s record was filed on June 4, 2019; however, a reporter’s record has
not been filed.
       On June 5, 2019, the Clerk of this Court notified appellant, Kevin Cook, that the
court reporter responsible for preparing the reporter’s record had not filed a reporter’s
record because appellant had not requested preparation of a reporter’s record or had not
paid, or made arrangements to pay, the fee for preparation of the record. See TEX. R. APP.
P. 37.3(c). The Clerk further notified appellant that unless he provided written evidence
that he had paid, or made arrangements to pay, for the reporter’s record, or provided
proof that he is entitled to proceed without payment of costs by July 5, 2019, the Court
might consider the appeal without a reporter’s record. See id. Appellant has not
responded to the June 5, 2019 notice.
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. Appellant’s brief is due to be filed no later
than 30 days from the date of this order. See TEX. R. APP. P. 38.6(a), (d).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: _July 11, 2019_____________________